Mr. Chief Justice Clarity delivered the opinion of the court: The claimant, the owner of a certain horse named Prince, 8 years old, while drivirig said horse along the highway running to Cuba from the north. Near the City of Cuba there was a mud hole according to the allegations of claimant and in attempting to pass this spot the horse became mired in said mud hole and sustained a broken leg which it is claimed made it necessary to kill the horse. It is contended by the State that the highway in question was not taken over by the State under either the $60,000,000 or $100,000,000 bond issue but still being a State aid road and this court would be without jurisdiction. ■ From all the evidence in this case, it is the opinion of this court that the contention of the defendant is correct and therefore said claim is disallowed.